ORDER Epstein, J. This cause coming on to be heard on the Respondents motion for summary judgment and motion to dismiss, the Court being fully advised in the premises, the Court finds: (1) The Respondent seeks summary judgment on the grounds that its agents were sued in the Circuit Court of Cook County and were granted summary judgment. Alternatively, Respondent seeks dismissal on the grounds that Claimant failed to allege that the claim had been presented to the circuit court, and that notice of the injury was not given pursuant to section 22.1 of the Court of Claims Act. 705 ILCS 505/22.1. (2) We decline to rule on either motion for the reason that we do not have jurisdiction of claims against the Illinois Sports Facilities Authority. Our jurisdiction is limited by the provisions of section 8 of the Court of Claims Act (705 ILCS 505/8) to claims against the State of Illinois, and in personal injury cases, against the Medical Center Commission, the Board of Trustees of the University of Illinois, the Board of Regents of the Regency Universities System and the Board of Governors of State Colleges and Universities. The Illinois Sports Facilities Authority is not an agency of the State of Illinois, but is a unit of local government. (70 ILCS 3205/4.) In that regard, it is the same as a municipality which is not subject to the jurisdiction of this Court as a respondent. We are constrained to dismiss this action for lack of jurisdiction. It is therefore ordered that this action is dismissed and forever barred.